DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Application 16/855087 filed on April 22, 2020 in which Claims 1-10 are presented for examination.

Status of Claims
Claims 1, 5 and 8 are rejected under Non-Statutory Double Patenting.  Claims 1-10 are rejected under 103.


Information Disclosure Statement
The information disclosure statement (IDS) was submitted on May 13, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1, 5 and 8 of the instant application are rejected on the ground of obviousness-type nonstatutory double patenting as being unpatentable over Claims 1 and 6 of U.S. Patent No. US 10,705,930.  Although the claims at issue are not identical, they are not patentably distinct from each other because the aforementioned claims of the instant application are rejected based on obviousness-type double patenting with regards to the aforementioned parent patent.
The following table summarizes claim mappings associated with the obviousness-type double patenting rejections:

16/855087
10,705,930 (15/874722)
1
 A service takeover method in an active-active (AA) storage system, comprising: determining that a communication fault occurs between a first storage device and a second storage device included in the AA storage system: obtaining a first running status of the first storage device, wherein indicate a performance of data processing by the first storage device; obtaining a second running status of the second storage device, wherein the second running status is configured to indicate a performance of data processing by the second storage device; and selecting the first storage device as a winner to remain accessible to a host in response to determining that the communication fault occurs and when the performance of data processing by the first storage device is higher than the performance of data processing by the second storage device, wherein the second storage device stops accessible to the host.



A service takeover method in a storage system, wherein the storage system comprises a first storage device, a second storage device, and a quorum server, wherein data communication is performed between the first storage device and the second storage device by using a link, and wherein the 
obtaining a running status of the first storage device when a communication fault occurs between the first storage device and the second storage device, wherein the running status reflects current usage of a system resource of the first storage device, and wherein the system resource comprises at least one of: a processor resource, a hard disk resource, a cache resource, or a host bandwidth resource;
determining a delay duration according to the running status that reflects the current usage of the system resource of the first storage device, wherein the delay duration is a duration for which the first storage device waits before sending an arbitration request to the quorum server, wherein the delay duration for which the first storage device waits before sending the arbitration request to the quorum server is proportional to a running status value indicating the current usage of the system resource of the first storage device: and sending, after the delay duration, the arbitration request to the quorum server to request to take over a service.

An active-active (AA) storage system, comprising a, first storage device, a second storage device, and a quorum server, wherein the quorum server is configured to: determine that a communication fault occurs between the first storage device and the second storage device; obtain a first running status of the first storage device, wherein the first running status is configured to indicate a performance of data processing by the first storage device; wherein the second running status is configured to indicate a performance of data processing by the second storage device; and select the first storage device as a winner to remain accessible to a host in response to determining that the communication fault occurs and when the performance of data processing by the first storage device is higher than the performance of data processing by the second storage device, wherein the second storage device stops accessible to the host.


A storage device, wherein the storage device is located in a storage system, and the storage device comprises: a communications interface, the communications interface configured to communicate with another storage device and a quorum server in the storage system; and at least one processor, the at least one processor configured to: obtain a running status of the storage device when determining that  fault occurs between the storage device and the another storage device, wherein the running status reflects current usage of a system resource of the storage device, and wherein the system resource comprises at least one of: a processor resource, a hard disk resource, a cache resource, and a host bandwidth resource; determine a delay duration according to the running status, wherein the delay duration is a duration for which the storage device waits before sending an arbitration request to the quorum server, wherein the delay duration for which the first storage device waits before sending the arbitration request to the quorum server is proportional to a running status value indicating the current usage of the system resource of the first storage device; and send, using the communications interface and after the delay duration, the arbitration request to the quorum server to request to take over a service.



An active-active (AA) storage system, comprising a first storage device, a second storage device, and a quorum server, wherein the quorum server is configured to determine that a communication fault occurs between the first storage device and the second storage device; wherein the first storage device is configured to obtain a first running status of the first storage device, wherein the first running status is configured to indicate a performance of data processing by the first storage device; wherein the second storage device is configured to obtain a second running status of the second storage wherein the second running status is configured to indicate a performance of data processing by the second storage device; and wherein the quorum server is further configured to select the first storage device as a winner to remain accessible to a host in response to determining that the communication fault occurs and when the performance of data processing by the first storage device is higher than the performance of data processing by the second storage device, wherein the second storage device stops accessible to the host.

A storage device, wherein the storage device is located in a storage system, and the storage device comprises: a communications interface, the communications interface configured to communicate with another storage device and a quorum server in the storage system; and at least one processor, the at least one processor configured to: obtain a running status of the storage device when determining that a communication fault occurs between the storage device and the another storage device, wherein the running status reflects current usage of a system resource of the storage device, and wherein the system resource comprises at least one of: a processor resource, a hard disk resource, a cache resource, and a host bandwidth resource; determine a delay duration according to the running status, wherein the delay duration is a duration for which the storage device waits before sending an arbitration request to the quorum server, wherein the delay duration for which the first storage device waits before sending the arbitration request to the quorum server is proportional to a running status value indicating the current usage of the system resource of the first storage device; and send, using the communications interface and after the delay duration, the arbitration request to the quorum server to request to take over a service.




The claims of US Patent No. 10,705,390 do not explicitly teach selecting the first storage device as a winner to remain accessible to a host in response to determining that the communication fault occurs and when the performance of data processing by the first storage device is higher than the performance of data processing by the second storage device, wherein the second storage device stops accessible to the host.
	However, Viswanatha (US Patent Application 2014/0258608) teaches directing the input/output operations to a designated primary storage, Col. 3, Lines 25-28.  
	Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to combine the claims of US Patent No. 10,705,390 with selecting the first storage device as a winner to remain accessible to a host in response to determining that the communication fault occurs and when the performance of data processing by the first storage device is higher than the performance of data processing by the second storage device, wherein the second storage device stops accessible to the host as taught by Viswanatha for the purpose of failing over the storage devices after a communication failure.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viswanatha (US Patent Application 2014/0258608) in view of Matsumara (US Patent Application 2011/0173233).

Claim 1, Viswanatha teaches a service takeover method in an active-active (AA) storage system (View Viswanatha ¶ 39, 44; active/active storage system), comprising: determining that a communication fault occurs between a first storage device and a second storage device included in the AA storage system (View Viswanatha ¶ 45, 91; failure): and selecting the first storage device as a winner to remain accessible to a host in response to determining that the communication fault occurs and when the (View Viswanatha ¶ 38, 45; failover).
Viswanatha further teaches obtaining a first running status of the first storage device, wherein the first running status is configured to indicate a performance of data processing by the first storage device; obtaining a second running status of the second storage device, wherein the second running status is configured to indicate a performance of data processing by the second storage device.
However, Matsumara teaches obtaining a first running status of the first storage device, wherein the first running status is configured to indicate a performance of data processing by the first storage device (View Matsumara ¶ 14, 15, 155; detect first/second database are incommunicable); obtaining a second running status of the second storage device, wherein the second running status is configured to indicate a performance of data processing by the second storage device (View Matsumara ¶ 14, 15, 155; detect first/second database are incommunicable).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Viswanatha with obtaining a first running status of the first storage device, wherein the first running status is configured to indicate a performance of data processing by the first storage device; obtaining a second running status of the second (View Matsumara ¶ 14, 15, 155).  Such modification would have allowed storage devices to fail over.

Claim 2, most of the limitations of this claim has been noted in the rejection of Claim 1.  Matsumara further teaches checking that a communication between the first storage device and the host is available (View Matsumara ¶ 11-13; update inhibition flag set to invalid).
Claim 3, most of the limitations of this claim has been noted in the rejection of Claim 1.  Matsumara further teaches receiving a first arbitration request sent by the first storage device (View Matsumara ¶ 20, 62; first query to arbitration device); and receiving a second arbitration request sent by the second storage device, wherein the second arbitration request is sent later than the first arbitration request (View Matsumara ¶ 20, 67; second query to arbitration device).

Claim 4, most of the limitations of this claim has been noted in the rejection of Claim 3.  Matsumara further teaches the first arbitration request is sent based on the first running status of the first storage device (View Matsumara ¶ 62, 69, 71; first query/abnormality in communication between first and second server), and wherein the second arbitration request is sent based on the first running status of the (View Matsumara ¶ 62, 69, 71; second query/abnormality in communication between first and second server).

Claim 5, Viswanatha teaches an active-active (AA) storage system (View Viswanatha ¶ 39, 44; active/active storage system), determine that a communication fault occurs between the first storage device and the second storage device (View Viswanatha ¶ 45, 91; failure); select the first storage device as a winner to remain accessible to a host in response to determining that the communication fault occurs and when the performance of data processing by the first storage device is higher than the performance of data processing by the second storage device, wherein the second storage device stops accessible to the host (View Viswanatha ¶ 38, 45; failover).
Viswanatha does not explicitly teach a first storage device, a second storage device, and a quorum server wherein the quorum server is configured to: obtain a first running status of the first storage device, wherein the first running status is configured to indicate a performance of data processing by the first storage device; obtain a second running status of the second storage device, wherein the second running status is configured to indicate a performance of data processing by the second storage device.

However, Matsumara teaches comprising a, first storage device (View Matsumara ¶ 10, 58-60; first database server), a second storage device (View Matsumara ¶ 10, 63-65; second database server), and a quorum server (View Matsumara ¶ 60; host), wherein the quorum server is configured to: obtain a first running status of the first storage device, wherein the first running status is configured to indicate a performance of data processing by the first storage device (View Matsumara ¶ 14, 15, 155; detect first/second database are incommunicable); obtain a second running status of the second storage device, wherein the second running status is configured to indicate a performance of data processing by the second storage device (View Matsumara ¶ 14, 15, 155; detect first/second database are incommunicable).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Viswanatha with a first storage device, a second storage device, and a quorum server wherein the quorum server is configured to: obtain a first running status of the first storage device, wherein the first running status is configured to indicate a performance of data processing by the first storage device; obtain a second running status of the second storage device, wherein the second running status is configured to indicate a performance of data processing by the second storage device since it is known in the art that the statuses of the storage devices can be obtained (View Matsumara ¶ 14, 15, 155).  Such modification would have allowed storage devices to fail over.

Claim 6, most of the limitations of this claim has been noted in the rejection of Claim 5.  Matsumara further teaches the quorum server is further configured to check that a (View Matsumara ¶ 11-13; update inhibition flag set to invalid).

Claim 8, Viswanatha teaches an active-active (AA) storage system (View Viswanatha ¶ 39, 44; active/active storage system), wherein the quorum server is configured to determine that a communication fault occurs between the first storage device and the second storage device (View Viswanatha ¶ 45, 91; failure); wherein the quorum server is further configured to select the first storage device as a winner to remain accessible to a host in response to determining that the communication fault occurs and when the performance of data processing by the first storage device is higher than the performance of data processing by the second storage device, wherein the second storage device stops accessible to the host (View Viswanatha ¶ 38, 45; failover).

Viswanatha does not explicitly teach a first storage device, a second storage device, and a quorum server, wherein the first storage device is configured to obtain a first running status of the first storage device, wherein the first running status is configured to indicate a performance of data processing by the first storage device; wherein the second storage device is configured to obtain a second running status of the second 

However, Matsumara teaches a first storage device (View Matsumara ¶ 10, 58-60; first database server), a second storage device (View Matsumara ¶ 10, 63-65; second database server), and a quorum server (View Matsumara ¶ 60; host), wherein the first storage device is configured to obtain a first running status of the first storage device, wherein the first running status is configured to indicate a performance of data processing by the first storage device (View Matsumara ¶ 14, 15, 155; detect first/second database are incommunicable); wherein the second storage device is configured to obtain a second running status of the second storage device, wherein the second running status is configured to indicate a performance of data processing by the second storage device (View Matsumara ¶ 14, 15, 155; detect first/second database are incommunicable).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Viswanatha with a first storage device, a second storage device, and a quorum server, wherein the first storage device is configured to obtain a first running status of the first storage device, wherein the first running status is configured to indicate a performance of data processing by the first storage device; wherein the second storage device is configured to obtain a second running status of the second storage device, (View Matsumara ¶ 14, 15, 155).  Such modification would have allowed storage devices to fail over.

Claim 10, most of the limitations of this claim has been noted in the rejection of Claim 8.  Matsumara further teaches wherein the first storage device is further configured to send a first arbitration request to the quorum server based on the first running status (View Matsumara ¶ 20, 62; first query to arbitration device), wherein the second storage device is further configured to send a second arbitration request to the quorum server based on the second running status, and wherein the second arbitration request received by the quorum server is later than the first arbitration request received by the quorum server (View Matsumara ¶ 20, 67; second query to arbitration device).



Claim(s) 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viswanatha (US Patent Application 2014/0258608) in view of Matsumara (US Patent Application 2011/0173233) and further in view of Sano (US Patent Application 2013/0124915).




However, Sano teaches the first storage device is configure to send the first running status to the quorum server (View Sano ¶ 126, 127; first system forward storage system forwards notification to host computer), and wherein the second storage device is configured, to send the second running status to the quorum server (View Sano ¶ 131; second system forward storage system forwards notification to host computer).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings above with the first storage device is configure to send the first running status to the quorum server, and wherein the second storage device is configured, to send the second running status to the quorum server since it is known in the art that the status of the storage devices can transmitted to the host (View Sano ¶ 131).  Such modification would have allowed storage devices to transmit performance data to the host.



However, Sano teaches the first storage device is further configured to send the first running status to the quorum server (View Sano ¶ 126, 127; first system forward storage system forwards notification to host computer), and wherein the second storage device is further configured to send the second running status to the quorum server (View Sano ¶ 131; second system forward storage system forwards notification to host computer).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings above with the first storage device is further configured to send the first running status to the quorum server, and wherein the second storage device is further configured to send the second running status to the quorum server since it is known in the art that the status of the storage devices can transmitted to the host (View Sano ¶ 131).  Such modification would have allowed storage devices to transmit performance data to the host.


Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Salamon et al. (U.S. Patent 8,682,852); teaches failure scenarios in active/active storage system.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/SARAI E BUTLER/Primary Examiner, Art Unit 2114